Title: James Madison to R. C. Jones and Others, 1 December 1827
From: Madison, James
To: Jones, R. C.


                        
                            
                                
                            
                            
                                
                                    
                                
                                [December 1827]
                            
                        
                        
                        
                        Your letter of the 17. has been duly recd. My respect, for every Institution having in view the culture of
                            the Mind, & for the kind motives of the Society you represent, does not permit [ ] to decline the
                            honorary membership conferred on me, however sensible I may be that it cannot be due to any anticipated advantage from
                            it. The Society I doubt not will best devise an appropriate motto. In compliance with you request I suggest for
                            consideration & comparison the two following 
                        Libertas et Literæ, conservatores custodes [mutue]
                        Literæ Libertatis et decus et testamen (condonsodles ind po[ ])
                        
                        The birth of which you enquire the date was on the 16. M. S. of Mar. 1751 With friendly respects &
                            good wishes
                        
                        
                            
                                J. M.
                            
                        
                    